Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claims 1-7,10-17,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpe (2008/0312709) and Gustavson et al (2015/0331996) and further in view of Ishidera (2012/0001943).
Re claim 1,
1. (Currently Amended) A wearable cardioverter defibrillator (WCD), comprising: a support structure configured to be worn by a patient; a processor coupled to the support structure; an energy storage module configured to store an electrical charge and in communication with the processor; a discharge circuit coupled to the energy storage module, the discharge circuit in communication with the processor and configured to discharge the stored electrical charge through a body of the patient; a user interface housing at least one sensor and responsive to changes in device orientation (Volpe teaches a support structure (¶2,31), processor (¶31), user interface with a sensor (¶9 teaches a monitor with an accelerometer mounted thereon). Although a discharge circuit is considered to be part of the device of Volpe (such is standard in the art), Gustavson is used by the examiner to more explicitly teach such discharge circuit (see at least figure 3). To use such with the device of Volpe would have been obvious since discharge circuits are common in the art of defibrillation devices. Further, Volpe is considered to detect the motion of the user interface, and determine when the motion is patient activated as well as determine a direction of rotation and orientation of the display so that the display can be oriented properly for the patient; see at least ¶55 which teaches that the monitor accelerometer data can be used to adjust the display depending upon how the display is attempting to be read. Such operation must inherently encompass the direction of rotation and orientation so that the display can be adjusted accordingly. See also at least ¶7,9 of Volpe which teach that the patient position is determined based on accelerometer data); and a processor configured to: detect a motion at the user interface, determine when the motion is patient-activated, determine an angle of rotation when the motion is patient- activated[[;]], determine that the angle of rotation exceeds an angular threshold, determine an orientation of a display at the user interface , wherein the orientation comprises a first range of angles that corresponds to the angle of rotation, and orient content of the display at the user interface to correlate with the first range of angles.  (Volpe doesn’t explicitly teach a first range of angles corresponding to an angle of rotation.  However, the same problem addressed by applicant is addressed by Ishidera.  See at least the abstract and ¶45-76 where it is taught that the display is correlated to a range of angles sensed by an accelerometer.  To be able to adjust the display orientation in many different angles, when the device is tilted correspondingly, as done by Ishidera, is considered to have been obvious since it would be a simple substitution of one prior art means for another, yielding predictable results, such as the ability to adjust the viewing angle of the display content over many different angles.)
 
Re claim 2;
determine that the angle of rotation exceeds a second angular threshold.
determine a second orientation of the display, wherein the second orientation comprises a second range of angles that corresponds to the angle of rotation, and
orient the content of the display to correlate with the second range of angles. (See at least the abstract and ¶45-76 where it is taught that the display is correlated to a range of angles sensed by an accelerometer.  There is any number of different ranges of angles taught in Ishidera, see at least ¶76)

Re claim 3;
of the user interface. (the monitor of Volpe can be considered a user interface in that the device has a screen and the patient can interface with it.  Further, Ishidera teaches use in a variety of user interfaces; see at least figures 2,3)

Re claim 6;
The WCD of claim 1, wherein the angle of rotation may be one of clockwise or counterclockwise. (as mentioned supra, Ishidera teaches sensing angle of acceleration using an accelerometer.  Further, see at least ¶75 of Ishidera) 

Re claims 4,5,7-10,12,14-16,18,19, see comments in office action of 10/9/20.  Re claims 11,13,17,20, see comments above re similarly amended claims 1,2,3,6.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792